

116 HR 2201 IH: To modify the presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era, and for other purposes.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2201IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Westerman (for himself, Mr. Tipton, Mr. Cunningham, Mr. McClintock, Mr. Panetta, Mr. Gianforte, Mr. Perlmutter, Mr. Gallagher, Ms. Speier, Mr. Fitzpatrick, Mr. Kilmer, Mr. Johnson of Georgia, Ms. Velázquez, Ms. Blunt Rochester, Mr. Hill of Arkansas, Mrs. Demings, Mr. Deutch, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo modify the presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era, and for other purposes. 
1.Modification of presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era 
(a)In generalThe Secretary of Veterans Affairs shall ensure that if the Secretary creates a presumption of service connection between the occurrence of a disease and exposure to a herbicide agent while serving in the Armed Forces during the Vietnam era at a military base in Thailand, such presumption also applies to exposure to a herbicide agent while serving in the Armed Forces during the Vietnam era at any military base located in Thailand without regard to where on the base the veteran was located or what military job specialty the veteran performed. (b)DefinitionsIn this section: 
(1)Herbicide agentThe term herbicide agent has the meaning given such term in section 1116(a) of title 38, United States Code. (2)Veteran and vietnam eraThe terms veteran and Vietnam era have the meaning given such terms in section 101 of title 38, United States Code. 
